Citation Nr: 1046404	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-09 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected right ear hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to October 
1975 and from July 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  That decision denied service connection for vertigo.  
The Veteran filed a timely appeal of that denial.

The Board notes that the Veteran requested a hearing before a 
Veteran's Law Judge at the Board of Veterans Appeals in 
Washington, DC.  Such hearing was scheduled for October 25, 2010; 
however, in correspondence received on October 19, 2010, the 
Veteran withdrew his request. 

For reasons explained below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for entitlement to service connection for vertigo, to include as 
secondary to service-connected right ear hearing loss and 
tinnitus.

The Veteran contends that he suffers from vertigo as a result of 
service or secondary his service-connected disabilities of right 
ear hearing loss and tinnitus.  

Service treatment records are negative for any complaints or 
history of dizziness or vertigo.  

In a post-service private audiology examination in November 2002, 
the Veteran denied experiencing vertigo or dizziness at any time.  
Similarly, during a June 2003 VA audiology examination, the 
examiner noted that the Veteran denied any other hearing problems 
such as dizziness.   In April 2004, the Veteran underwent further 
audiological testing with a private audiologist.  On this 
occasion, the Veteran denies any complaints or history of 
experiencing vertigo.  In June 2004, the Veteran underwent a VA 
audiological examination.  On this occasion, the examiner noted 
that the Veteran denied a history of hearing problems other than 
tinnitus.  

In a September 2005 private audiology examination, the Veteran 
complained of experiencing intermittent and brief dizziness.  On 
this occasion VNG testing was completed and determined to be 
normal.  The videonystagmography (VNG) testing indicated that 
there was no spontaneous or gaze nystagmus, and positional 
nytagmus was not significant.  The audiologist noted that 
optokinetic (OPK) testing and tracking were normal, and the 
Hallpike was negative.  She further noted that calorics did not 
show a significant unilateral weakness or directional 
preponderance.  

In November 2005, a MRI of the brain and brain stem was 
completed.  Results from this MRI indicated that there were no 
significant intracerebral abnormalities seen, and, in particular, 
the seventh and eighth nerve complexes and CP angles were normal.  
There was, however, a question of minimal mucosal thickening in 
the extreme base of the left maxillary sinus.  

The treatment records for 2006 consist of a private medical 
statement made in August 2006 that indicates that the Veteran has 
a history intermittent right tinnitus and dizziness triggered by 
loud noises.  In September 2006, a Verification of Treatment form 
from a private physician indicated that the Veteran was seen in 
the neurology clinic that day and was diagnosed with vertigo 
exclusively brought on by sustained loud noises.  However, the 
actual treatment report from the clinic visit that apparently 
diagnosed vertigo is not in the record.  

In light of the above evidence, the Board finds that the Veteran 
should be afforded a VA examination in order to obtain a medical 
opinion as to whether his claimed vertigo is related to any 
incident of service or his service-connected disabilities of 
right ear hearing loss and tinnitus.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board also notes that while the Veteran was provided with 
notice under the Veterans Claims Assistance Act of 2000 (VCAA) 
with regard to establishing service connection on a direct basis, 
he was not provided with notice of what type of information and 
evidence is needed to substantiate his claim for service 
connection for vertigo on a secondary basis.  Thus, on remand, 
the RO/AMC should provide corrective notice.

In addition, relevant ongoing medical records should also be 
obtained, to include VA and private treatment records. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	 Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises him about what is 
needed to substantiate a claim for service 
connection on a secondary basis.

2.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for vertigo or dizziness 
at any time since his discharge from 
active service.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  

The Veteran should be specifically asked 
to provide a release form for Kaiser 
Permanente so that treatment records, 
especially from the September 2006 
neurological clinic visit, can be 
obtained.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.  

3.	Obtain relevant VA treatment records 
dating since July 2009 from the VA Medical 
Centers in Washington, DC and Baltimore, 
Maryland.

4.	After the development requested above has 
been completed to the extent possible, 
schedule the Veteran for a VA ear disease 
examination by a physician to determine 
the nature and extent of his claimed 
vertigo, and to obtain an opinion as to 
whether such disorder is possibly related 
to service or service connected 
disabilities of right ear hearing loss and 
tinnitus.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to include 
objective testing for vertigo, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether a diagnosis of 
vertigo is supported by objective testing.  
He/she should also opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any diagnosed 
vertigo was caused by service or service 
connected hearing loss of the right ear or 
tinnitus.  If not, the examiner should 
opine whether it is at least as likely as 
not (50 percent probability or greater) 
that his vertigo is permanently worsened 
beyond normal progression (aggravated) by 
the service connected right ear hearing 
loss or tinnitus.  If aggravation beyond 
normal progression is shown, the examiner 
should attempt to quantify the degree the 
service connected disability(ies) worsens 
the vertigo.  A rationale for all opinions 
expressed should be provided.

5.	After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

